Matter of New York City Asbestos Litig. (2016 NY Slip Op 00005)





Matter of New York City Asbestos Litig.


2016 NY Slip Op 00005


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Tom, J.P., Renwick, Saxe, Kapnick, JJ.


16473N 190377/10

[*1] In re New York City Asbestos Litigation, 
Mary Andrucki, et al., Plaintiffs-Respondents, 
vAluminum Company of America (ALCOA), et al., Defendants, The Port Authority of New York and New Jersey, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Martin Shulman, J.), entered on or about June 15, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 11, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 5, 2016
CLERK